Citation Nr: 0033320	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  98-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

1.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee, rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel
REMAND

The veteran served two periods of active duty from November 
1989 to September 1992, and December 1995 to August 1996.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the New Orleans, 
Louisiana Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

In a January 1999 decision, the Board denied, in pertinent 
part, the veteran's claim for increased ratings, in excess of 
10 percent each, for her service-connected left and right 
knee disorders; and, her vocal cord disorder.  In addition, 
service connection for PTSD was denied.  Thereafter, the 
veteran filed a timely appeal with respect to these issues to 
the United States Court of Appeals for Veteran's Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court).  In December 1999, the General Counsel 
for the Department of Veterans Affairs (hereinafter General 
Counsel) and the veteran's attorney filed a Joint Motion to 
Remand, and Stay Further Proceedings (hereinafter Joint 
Motion).  The effect of this Joint Motion, which was accepted 
by the Court, was to vacate in part the January 1999 Board 
decision that denied ratings in excess of 10 percent each for 
left and right knee disorders.  The appeal as to the 
remaining two issues was dismissed by agreement of the 
parties.  The Joint Motion further remanded these issues to 
the Board for development and readjudication.  The Order was 
entered in December 1999.

In rendering the aforementioned decision, the Board relied 
primarily on physical examination findings from an October 
1997 examination.  The parties, in the Joint Motion deemed 
these findings inadequate upon which to render a final 
decision.  It was noted that there were no examination 
findings concerning weakened movement, excess fatigability, 
or incoordination, despite complaints of pain in both knees.  
As the examinations were deemed not to be sufficiently 
detailed, the matter was returned to the Board by the Joint 
Motion.

In addition, it was noted that there were findings of early 
degenerative changes, and it was unclear whether a separate 
compensable rating was warranted for arthritis of the knees.

Finally, on remand, the RO should consider whether the 
ratings for the disabilities of the right and left knees 
should be combined, and a 10 percent factor added, (i.e. not 
combined), under the bilateral factor pursuant to 38 C.F.R. 
§ 4.26.  The RO should specifically consider whether 
appellant is entitled to a higher rating based upon the fact 
that her disability affects both her right and left knee.  

Accordingly, consistent with the Court's December 1999 Order 
this claim is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
or VA) who have provided her with 
relevant treatment for her left and right 
knee disorders, not already associated 
with the claims file.  The RO should 
contact each medical care provider 
specified by the veteran, to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claims. All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder. To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant should 
also be informed of the negative results.  
38 C.F.R. § 3.159 (1999). 

2.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  Thereafter, and whether additional 
records are obtained or not, the veteran 
should be scheduled for a VA orthopedic 
examination to determine the degree of 
severity of her service- connected left 
and right knee disorders. The entire 
claims folder should be reviewed by the 
examiner(s) prior to the examination(s), 
and a statement to that effect must be 
included in the examination(s) report. 
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.

The examiner should ascertain the nature 
and extent of any arthritis in each joint 
(both knees), and should also note the 
presence or absence of subluxation and/or 
instability.  If arthritis is present, 
the examiner(s) should enter an opinion 
as to whether it is related to the 
service connected patellofemoral syndrome 
of each knee.  If subluxation or 
instability is present, the examiner 
should describe it in detail.  Limitation 
of motion, if present, of the knee in 
both flexion and extension should be 
specified in degrees.

The examiner should also comment on the 
effects of the service-connected knee 
disorders upon the veteran's ordinary 
activity and how any pain impairs her 
functionally, particularly in the work- 
place, including, specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, weakened movement, excess 
fatigability, or incoordination, as 
contemplated by DeLuca and the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (1999), as 
applicable.

The examiners should provide a complete 
rationale for all opinions or conclusions 
expressed. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.

5. The RO should then readjudicate the 
appealed increased rating claims on the 
basis of all the evidence of record and 
with application of all appropriate legal 
theories. Separate disability ratings for 
instability and arthritis must be 
considered, as explained in the body of 
this Remand, pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  Consideration of a 
higher rating under the bilateral factor 
as explained in 38 C.F.R. § 4.26 should 
also be undertaken.  In the event the 
benefits sought are not granted, the case 
should be returned to the Board for 
further appellate consideration, after 
compliance with appropriate appellate 
procedures, including issuance of a 
supplemental statement of the case.  It 
is requested that the supplemental 
statement of the case specifically set 
forth the reasons and bases for the 
decision.

As appropriated, thereafter, the case should be returned to 
the Board in accordance with applicable procedures.  No 
action by the appellant is required until she receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



